Title: From John Quincy Adams to George Washington Adams, 3 February 1824
From: Adams, John Quincy
To: Adams, George Washington


				
					My Dear Son.
					Washington 3. February 1824
				
				On the 5th. of last month I received your Letter dated on the first and have been in expectation of receiving the statement of your account promised in it, which has not yet arrived—It gives me great pleasure to learn that you are persevering by elevating your attention to the art of regular account keeping, and I cannot cease to exhorting you to master it throughly and to apply it unintermittingly to the transaction of your own Affairs.  I this day draw upon you, a bill, at sight, to the order of Alexander Kerr, Cashier of the Bank of the Metropolis, for one thousand Dollars—From you Letter, it appears you had a balance of 1221..88 in your hands to which you have doubtless since received further additions—I shall write further respecting your brother Charles hereafter. I am your affectionate father
				
					John Quincy Adams.
				
				
			